DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-8 recite the limitations “wherein each of the at least three breakers is associated with two mechanical key systems for electrically and physically isolating the each of the at least three breakers.”
 mechanical key systems include a first mechanical key system and a second mechanical key system, and wherein the first mechanical key system is located on an input side of the first breaker and the second mechanical key system is located on an output side of the first breaker”.
Similar issues are found in Claim 12, line 2 recites “a mechanical key system for engaging the emergency bypass breaker for supplying power from the emergency power supply to the common load bus and electrically isolating the automatic transfer switch”
Similar issues are found in Claim 16, lines 10-18 recite the limitations “wherein the first plurality of breakers includes a first breaker having an input coupled to the first input power source via a first mechanical key system and an output coupled to the first input contact of the automatic transfer switch via a second mechanical key system, a second breaker having an input coupled to the second input power source via a third mechanical key system and an output coupled to the second input contact of the automatic transfer switch via a fourth mechanical key system, and a third breaker having an input coupled to an output of the automatic transfer switch via a fifth mechanical key system and an output coupled to the common load bus via a sixth mechanical key system.”
Similar issues are found in Claim 17, lines 1-8, recites “wherein the second plurality of breakers comprises: a fourth breaker having an input coupled to the first input power source via a seventh mechanical key system and an output coupled to the  mechanical key system; and a fifth breaker having an input coupled to the second input power source via a ninth mechanical key system and an output coupled to the common load bus via a tenth mechanical key system.”
In remarks, the applicant indicated that support for these limitations can be found in Fig. 4 and paragraphs [0049]-[0053] of the original specification of the application. However, the original specification of the application does not disclose any paragraphs but the paragraph [0049]-[0053] are disclosed in the publication number US 2019/0199125. 
 However, in paragraphs [0049-0054] of the specification disclose two mechanical key interlock members [(726,728), (722,724), (724,726) or (722,730)] which are associated with each circuit breaker [706, 710, 712 or 718] and as seen in Fig. 4. Also, in paragraph [0008] states “a mechanical key system can be used to engage the first power source to supply power directly to the load and to electrically isolate the switch gear configured with the automatic transfer switch and the automatic transfer switch bypass breaker from the common load bus. In some embodiments, a mechanical key system can be used to engage the emergency bypass breaker for supplying power from the emergency power supply to the load and electrically isolating the switch gear configured with the automatic transfer switch, the automatic transfer switch bypass breaker and the first power source”. 
Therefore, only one mechanical key system is in the automatic transfer switch bypass system. However, the limitations “(two, first, second….tenth) mechanical key systems” is unclear how the (two, first, second….tenth) mechanical key systems are associated with any breaker. For purpose of examination the limitations will interpret two, first, second….tenth) mechanical key interlock members.”




Since claims 2-15, and 17-20 depend from claim 1, claim 16 and do not cure the deficiencies of claim 1 and 16, they are rejected for the same reason.
Allowable Subject Matter


Claims 1, 9, 12, 16-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/TOAN T VU/Primary Examiner, Art Unit 2836